[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON MOTION FOR JUDGMENT IN ACCORDANCE WITH STIPULATION (#108)
Pursuant to motion # 102, the court granted summary judgment in favor of the plaintiff's on February 8, 2000 (Peck, J.). Thereafter, on July 17, 2000, the parties joined in filing a stipulation to judgment (# 109), ostensibly setting forth the manner in which the defendants had agreed to honor the specific terms of the judgment previously entered. Conforming to this agreement, the plaintiff has submitted a motion for judgment in accordance with stipulation (#108). As this motion is both akin to a motion in aid of judgment1 and consistent with the order of February 8, 2000, the relief requested is hereby GRANTED.
BY THE COURT, N. Rubinow, J.